         Case 1:18-cv-01551-PLF Document 183 Filed 12/10/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



LUCAS CALIXTO, et al.,                                Case No. 1:18-cv-01551-PLF

                        Plaintiffs,
                            v.

 UNITED STATES DEPARTMENT OF THE
 ARMY, et al.,

                         Defendants.




MOTION FOR THE ADMISSION, PRO HAC VICE, OF BERNARD J. GARBUTT III AS
               ADDITIONAL COUNSEL FOR PLAINTIFFS

       Pursuant to Local Civil Rule 83.2(d), I hereby move for the admission, pro hac vice, of

Bernard J. Garbutt III, an attorney with the law firm of Morgan, Lewis & Bockius LLP, 101 Park

Avenue, New York, NY 10178-0060, and a member of the Bar of the States of Connecticut and

New York and the District of Columbia, as additional counsel for Plaintiffs in this case. Mr.

Garbutt’s declaration is filed herewith.


Dated: December 10, 2020                         Respectfully submitted,


                                                 /s/ Jennifer M. Wollenberg
                                                 Jennifer M. Wollenberg (DC Bar No. 494895)
                                                 Morgan, Lewis & Bockius LLP
                                                 1111 Pennsylvania Avenue, NW
                                                 Washington, DC 20004-2541
                                                 Tel: 202.739.5313
                                                 Fax: 202.739.3001
                                                 jennifer.wollenberg@morganlewis.com

                                                 Counsel for Plaintiffs
        Case 1:18-cv-01551-PLF Document 183-1 Filed 12/10/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



LUCAS CALIXTO, et al.,                                Case No. 1:18-cv-01551-PLF

                         Plaintiffs,
                             v.

 UNITED STATES DEPARTMENT OF THE
 ARMY, et al.,

                         Defendants.



                      DECLARATION OF BERNARD J. GARBUTT III

       Pursuant to Local Civil Rule 83.2(d), I, Bernard J. Garbutt III, submit this declaration in

support of my application for leave to appear and practice in this case pro hac vice.

       1.       My full name is Bernard J. Garbutt III.

       2.       I am a partner of the law firm Morgan, Lewis & Bockius LLP. My office is

located at 101 Park Avenue, New York, NY 10178-0060. My office telephone number is (212)

309-6000, and my cellphone number is (917) 282-0184.

       3.       I certify that I am now a member in good standing of the following State and

Federal bars:

                a.     Bar of the State of Connecticut (December 7, 1990);

                b.     Bar of the State of New York (April 15, 1991);

                c.     U.S. District Court, Eastern District of New York (June 11,1991);

                d.     U.S. District Court, Southern District of New York (June 11, 1991);

                e.     District of Columbia (February 1, 1993, inactive);

                f.     U.S. Court of Appeals – Second Circuit (July 20, 1995);
        Case 1:18-cv-01551-PLF Document 183-1 Filed 12/10/20 Page 2 of 2




              g.      United States Supreme Court (March 3, 1997);

              h.      U.S. District Court, Northern District of New York (September 5, 2000);

              i.      U.S. District Court, Western District of New York (January 25, 2008);

              j.      U.S. Court of Appeals – Third Circuit (May 9, 2013);

              k.      U.S. Court of Appeals – Ninth Circuit (August 9, 2013); and

              l.      U.S. Court of Appeals – Eleventh Circuit (August 11, 2014).

       4.     I have never been disciplined by any bar, and there are no disciplinary

proceedings pending against me as a member of the bar in any jurisdiction.

       5.     I have not previously been admitted pro hac vice in this Court.

       6.     I do not engage in the practice of law from an office located in the District of

Columbia.

       I certify under the penalties of perjury that the foregoing is true.

       Executed on December 10, 2020.

                                                      Respectfully submitted,


                                                      /s/ Bernard J. Garbutt III
                                                      Bernard J. Garbutt III
                                                      Morgan, Lewis & Bockius LLP
                                                      101 Park Avenue, 44th Floor
                                                      New York, NY 10178-0060
                                                      (212) 309-6000
                                                      bernard.garbutt@morganlewis.com




                                                  2
          Case 1:18-cv-01551-PLF Document 183-2 Filed 12/10/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 LUCAS CALIXTO, et al.,
                                                     Case No. 1:18-cv-01551-PLF
                       Plaintiffs,

                           v.

 UNITED STATES DEPARTMENT OF THE
 ARMY, et al.,

                       Defendants.



                                     [Proposed] ORDER

       Upon consideration of the motion to admit Bernard J. Garbutt III to appear in this action,

pro hac vice, it is hereby ORDERED that the motion is granted.



 Dated:
                                                 PAUL L. FRIEDMAN
                                                 United States District Judge
